Title: To George Washington from William Heath, 1 April 1782
From: Heath, William
To: Washington, George


                        Dear General,

                            Head quarters, Highlands April 1. 1782
                        
                        This will be presented by colonel Putnam of the 5th Massachusetts regiment, who will solicit your permission
                            to be absent from the army for a short time. He was some time since appointed one of the arbitrators to ascertain the
                            quantity of forage consumed by the allied army in West Chester county the last campaign, which has detained him, and will
                            again require his attention on the 20th of May next. As your Excellency’s orders enjoin all officers to be with their
                            corps by the 10th instant, I dare not presume to grant leave of absence to any beyond that period; but as colonel Putnam
                            early mentioned to me the necessity of visiting his family and attending to some private business before the campaign
                            opens, I am led to request your indulgence to him.
                        As soon as I hear of your Excellency’s arrival at Newburgh, I shall repair there, and have the honor of paying
                            my respects. I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    